Case 3:21-cv-00981-MAS-DEA Document 11 Filed 04/28/21 Page 1 of 1 PageID: 24



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 ESTHER BANDMAN,

                            Plaintiff,

              -v-                               Civil Case Number: 3:21-cv-00981-MAS-DEA

 BANK OF AMERICA, N.A.,


                            Defendant.



                                    DISMISSAL ORDER

IT IS HEREBY ORDERED:

      THAT pursuant to the parties’ April 27, 2021 Stipulation of Dismissal, all claims asserted

against Defendant in Civil Action No. 3:21-cv-00981-MAS-DEA, are dismissed with prejudice;

and

      THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


SO ORDERED THIS _______
                 ______ day of ___________
                               ____________ 2021.




                                                                 ___________
                                            HONORABLE MICH
                                                       MICHAEL
                                                          CH
                                                          CHAEL
                                                           H    A. SHIPP
                                            UNITED STATES DISTRICT JUDGE
